Allowable Subject Matter
Claims 1, 2, 4-6, 8, 10, 12-18, and 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: amendments to claims 1 and 21 that include the allowable subject matter of a non-conductive tube member having a hollow tubular shaped opening contained therein positioned on a top of said electrosurgery blade such that it is in physical contact with the electrosurgery blade; and a conductive hollow tubular member contained within at least a portion of the non-conductive tube member as written in the previous claim 11 and claim 22 that was disclosed as such in the office action mailed on 06/29/2021 are not taught by any of the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794